Exhibit 10.1


SIXTY-FIRST AMENDMENT
TO
THIRD AMENDED AND RESTATED
AGREEMENT OF LIMITED PARTNERSHIP
OF
NSA OP, LP
AND
PARTNERSHIP UNIT DESIGNATION OF
SERIES A CUMULATIVE REDEEMABLE PREFERRED UNITS
OF
NSA OP, LP
This Sixty-First Amendment (this "Amendment") to the Partnership Agreement (as
defined below) of NSA OP, LP (the "Partnership") and the adoption of the
Partnership Unit Designation of Series A Cumulative Redeemable Preferred Units
("Series A Preferred Units") is made and entered into as of October 11, 2017 by
National Storage Affiliates Trust, a Maryland real estate investment trust and
sole general partner of the Partnership (the "General Partner").
RECITALS:
A.
Pursuant to the Third Amended and Restated Agreement of Limited Partnership,
dated as of April 28, 2015, as amended through the date hereof (the "Partnership
Agreement"), the Partners set forth their agreement with respect to the
Partnership and its affairs.

B.
On October 2, 2017, the Board of Trustees (the “Board”) of the General Partner
established a Pricing Committee and delegated to it all of the powers of the
Board with respect to, among other things, fixing the designation, preferences,
conversion and other rights, voting powers, restrictions, limitations as to
dividends and other distributions, qualifications and terms and conditions of
redemption of a new series of the General Partner's preferred shares of
beneficial interest, par value $0.01 per share and fixing the designation,
preferences, conversion and other rights, voting powers, restrictions,
limitations as to dividends and other distributions, qualifications and terms
and conditions of redemption of a new series of the Partnership's preferred
units on economic terms not inconsistent with such new series of the General
Partner's preferred shares;



C.
On October 3, 2017, the Pricing Committee of the Board of the General Partner
adopted resolutions approving the form, terms and provisions of the General
Partner's articles supplementary that, among things, designated 6,900,000 6.000%
Series A Cumulative Redeemable Preferred Shares of Beneficial Interest of the
General Partner (the "Series A Preferred Shares") and authorized an amendment to
the Partnership Agreement adopting a partnership unit designation (the
"Partnership Unit Designation") for the Partnership's Series A Preferred Units
with economic terms consistent with those set forth in the General Partner's
articles supplementary;



D.
The General Partner filed the Articles Supplementary with the State Department
of Assessments and Taxation of Maryland, effective on October 10, 2017,
establishing the Series A Preferred





- 1 -



--------------------------------------------------------------------------------




Shares, with such preferences, rights, powers, restrictions, limitations as to
distributions, qualifications and terms and conditions of redemption as
described therein;


E.
On the date hereof, the General Partner issued the Series A Preferred Shares
and, in connection with its receipt of net proceeds from the issuance, wishes to
contribute such net proceeds to the Partnership in exchange for the issuance
from the Partnership to the General Partner of an equal number of Series A
Preferred Units;

F.
Pursuant to Section 4.3(a) of the Partnership Agreement, without the approval of
the limited partners, the General Partner may from time to time cause the
Partnership to issue Preferred Units in one or more classes, or one or more
series of any such classes, with such designations, preferences and relative,
participating, optional, or other special rights, powers and duties as shall be
determined by the General Partner and set forth in a written document thereafter
attached to and made an exhibit to the Partnership Agreement as the General
Partner may determine to be appropriate. The General Partner is authorized,
without the approval of the limited partners of the Partnership, to amend the
Partnership Agreement to reflect such issuances and to adopt the Partnership
Unit Designation.

G.
Capitalized terms used but not defined herein shall have the meanings ascribed
to them in the Partnership Agreement.





- 2 -



--------------------------------------------------------------------------------






NOW, THEREFORE, the General Partner desires to effect this Amendment to the
Partnership Agreement as provided herein:
1.
The General Partner hereby exercises its aforementioned authority and causes the
Partnership to (i) designate the Series A Preferred Units as a new series of
Preferred Units on the terms and conditions set forth in the Partnership Unit
Designation set forth in Exhibit A hereto, and (ii) issue 6,900,000 Series A
Preferred Units to the General Partner in exchange for the contribution by the
General Partner to the Partnership of the proceeds from the issuance by the
General Partner of the Series A Preferred Shares in accordance with Section
4.4(b) of the Partnership Agreement.

2.
The Partnership Unit Designation of the Series A Preferred Units is hereby
adopted and will hereafter be attached to the Partnership Agreement as Exhibit H
thereto in the form set forth in Exhibit A hereto.

3.
In connection with the adoption of the Partnership Unit Designation, the General
Partner hereby approves the following:

a)
Section 4.2 of the Partnership Agreement is hereby amended and restated as
follows:

"Section 4.2. Classes of Partnership Units. On the date hereof, the Partnership
has issued four classes of Partnership Units, entitled "Class A OP Units,"
"Class B OP Units," "LTIP Units," and "Preferred Units." To the date hereof, the
Partnership has issued (i) Class A OP Units as set forth on Exhibit A; (ii)
Series GN, Series HA, Series MI, Series NW, Series OV, Series PM, Series SC, and
Series SS Class B OP Units pursuant to Partnership Unit Designations applicable
to each series as set forth in each Partnership Unit Designation; and (iii)
Series A Preferred Units pursuant to the Partnership Unit Designation applicable
to this series as set forth in its Partnership Unit Designation."


b)
The definition of "Junior Units" and "Preferred Units" in Article I of the
Partnership Agreement is hereby amended and restated as follows:

"Junior Units" means units of Partnership Interests that the General Partner has
authorized pursuant to Section 4.1, 4.3 or 4.4 hereof that have distribution
rights, or rights upon liquidation, winding up and dissolution, that are junior
in rank to the Series A Preferred Units.
"Preferred Units" means the Series A Preferred Units and any other units of
Partnership Interests that the General Partner has authorized pursuant to
Section 4.1, 4.3 or 4.4 hereof that have distribution rights, or rights upon
liquidation, winding up and dissolution, that are superior or prior to the OP
Units.


c)
Article I of the Partnership Agreement is hereby amended to add the following
definitions:





- 3 -



--------------------------------------------------------------------------------






"Series A Preferred Units" means a Preferred Unit with designations, preferences
and relative, participating, optional or other special rights, powers and duties
as set forth in Exhibit H hereto. It is the intention of the General Partner
that each Series A Preferred Unit shall be the economic equivalent of one Series
A Preferred Share.


"Series A Preferred Share" means a share of 6.000% Series A Cumulative
Redeemable Preferred Shares of Beneficial Interest of the General Partner, par
value $0.01 per share.


4.
Partnership Agreement. Except as set forth herein, the Partnership Agreement
shall remain in full force and effect.

5.
Governing Law. This Amendment shall be governed by, and construed in accordance
with, the laws of the State of Delaware.





[The remainder of this page has been intentionally left blank]








- 4 -



--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the undersigned, intending to be legally bound hereby, has
duly executed this Amendment as of the date first written above.
 
NSA OP, LP
 
 
 
By: National Storage Affiliates Trust,
 
its General Partner





 
By:
/s/ TAMARA D. FISCHER
 
Name:
Tamara D. Fischer
 
Title:
Chief Financial Officer







--------------------------------------------------------------------------------





Exhibit A

Partnership Unit Designation of Series A Preferred Units




A-1

--------------------------------------------------------------------------------







PARTNERSHIP UNIT DESIGNATION OF
SERIES A PREFERRED UNITS OF
NSA OP, LP


This Partnership Unit Designation (this "Partnership Unit Designation") is made
as of October 11, 2017 by National Storage Affiliates Trust, a Maryland real
estate investment trust and the general partner (the "General Partner") of NSA
OP, LP, a Delaware limited partnership (the "Partnership") pursuant to the Third
Amended and Restated Agreement of Limited Partnership of the Partnership dated
as of April 28, 2015 (as amended through the date hereof, the "Partnership
Agreement").
WHEREAS, on October 2, 2017, the Board of Trustees (the “Board”) of the General
Partner established a Pricing Committee and delegated to it all of the powers of
the Board with respect to, among other things, fixing the designation,
preferences, conversion and other rights, voting powers, restrictions,
limitations as to dividends and other distributions, qualifications and terms
and conditions of redemption of a new series of the General Partner's preferred
shares of beneficial interest, par value $0.01 per share and fixing the
designation, preferences, conversion and other rights, voting powers,
restrictions, limitations as to dividends and other distributions,
qualifications and terms and conditions of redemption of a new series of the
Partnership's preferred units on economic terms not inconsistent with such new
series of the General Partner's preferred shares;
WHEREAS, on October 3, 2017, the Pricing Committee of the Board of the General
Partner adopted resolutions approving the form, terms and provisions of the
General Partner's articles supplementary that, among things, designated
6,900,000 6.000% Series A Cumulative Redeemable Preferred Shares of Beneficial
Interest of the General Partner (the "Series A Preferred Shares") and authorized
an amendment to the Partnership Agreement adopting a partnership unit
designation for the Partnership's 6.000% Series A Cumulative Redeemable
Preferred Units (the "Series A Preferred Units") with economic terms consistent
with those set forth in the General Partner's articles supplementary;
WHEREAS, in accordance with those resolutions, the General Partner has
determined that it is necessary to establish in this Partnership Unit
Designation a series of Preferred Units in the Partnership designated as set
forth herein in accordance with Section 4.3(a) of the Partnership Agreement with
economic terms consistent in all respects with the Series A Preferred Shares as
set forth in the articles supplementary for such Series A Preferred Shares; and
WHEREAS, capitalized terms used but not defined herein shall have the meanings
ascribed to them in the Partnership Agreement.
NOW, THEREFORE, in consideration of the premises and for other good and valuable
consideration, the receipt and sufficiency of which hereby are acknowledged, the
General Partner hereby sets forth this Partnership Unit Designation as follows:




A-2

--------------------------------------------------------------------------------




Section 1.     Definitions. The following definitions shall be for all purposes,
unless otherwise clearly indicated to the contrary, applied to the terms used in
this Partnership Unit Designation.
"Business Day" shall mean any day other than a Saturday or a Sunday, that is
neither a legal holiday nor a day on which banking institutions in New York City
are authorized or required by law, regulation or executive order to close.
“Distribution Period” means, as applicable, the Series A Distribution Period or
the distribution period set forth in the terms of any other Preferred Unit of
the Partnership.
“Parity Preferred Unit” means any class or series of Partnership Interests of
the Partnership now or hereafter issued and outstanding, which, by its terms
ranks on a parity with the Series A Preferred Units with respect to
distributions or rights upon voluntary or involuntary liquidation, dissolution
or winding up of the Partnership, or both, as the context may require.
“REIT Series A Preferred Share” means a share of the 6.000% Series A Cumulative
Redeemable Preferred Shares of Beneficial Interest, $0.01 par value per share,
of the General Partner.
“Series A Articles Supplementary” means the articles supplementary of the
General Partner setting forth the terms of the REIT Series A Preferred Shares,
accepted for record by the the State Department of Assessments and Taxation of
Maryland ("SDAT") on October 10, 2017.
“Series A Distribution Period” shall mean the respective periods commencing on
and including the first day of January, April, July and October of each year and
ending on and including the day preceding the first day of the next succeeding
Series A Distribution Period (other than the initial Series A Distribution
Period, which shall commence on the date that any Series A Preferred Units are
issued and end on and include December 31, 2017, and other than the Series A
Distribution Period during which any Series A Preferred Units shall be redeemed
pursuant to Section 5 hereof, which shall end on and include the day preceding
the redemption date with respect to the Series A Preferred Units being
redeemed).
“Series A Preferred Unit Distribution Payment Date” shall mean (i) the last
calendar day of each March, June, September and December of each year,
commencing on December 31, 2017, and (ii), in the event of a redemption of
Series A Preferred Units, the redemption date.
“Series A Priority Return” shall mean an amount equal to 6.000% per annum on the
stated value of $25.00 per Series A Preferred Unit (equivalent to the fixed
annual amount of $1.50 per Series A Preferred Unit), commencing on the date of
original issuance of the Series A Preferred Units. For any Series A Distribution
Period greater than or less than a full Series A Distribution Period, the amount
of the Series A Priority Return shall be prorated and computed on the basis of a
360-day year consisting of twelve 30-day months.
Section 2.    Designation and Number. A series of Partnership Units in the
Partnership designated as the “6.000% Series A Cumulative Redeemable Preferred
Units” (the “Series A Preferred Units”) is hereby established. The number of
Series A Preferred Units shall be 6,900,000.




A-3

--------------------------------------------------------------------------------




Section 3.    Distributions.
(a) Payment of Distributions. Subject to the preferential rights of holders of
any class or series of Partnership Interests of the Partnership now or hereafter
issued and outstanding, ranking senior to the Series A Preferred Units with
respect to the payment of distributions, the General Partner, as holder of the
Series A Preferred Units, shall be entitled to receive, when, as and if
authorized by the General Partner out of funds legally available for payment of
distributions, cumulative cash distributions in an amount equal to the Series A
Priority Return. Such distributions shall accrue and be cumulative from and
including the first date on which any Series A Preferred Units are issued or, if
later, the most recent Series A Preferred Unit Distribution Payment Date (as
defined below) to which distributions have been paid in full, and shall be
payable quarterly in arrears, on each Series A Preferred Unit Distribution
Payment Date; provided, however, if any Series A Preferred Unit Distribution
Payment Date is not a Business Day, then the distribution which would otherwise
have been payable on such Series A Preferred Unit Distribution Payment Date may
be paid, at the General Partner’s option, on either the immediately preceding
Business Day or the next succeeding Business Day, except that, if such Business
Day is in the next succeeding calendar year, such payment shall be made on the
immediately preceding Business Day, in each case with the same force and effect
as if paid on such Series A Preferred Unit Distribution Payment Date, and no
interest or additional dividends or other sums shall accrue on the amount so
payable from such Series A Preferred Unit Distribution Payment Date to such next
succeeding Business Day.
(b) Distributions Cumulative. Notwithstanding anything contained herein to the
contrary, distributions on the Series A Preferred Units shall accrue whether or
not the terms and provisions set forth in Section 3(c) at any time prohibit the
current payment of distributions, whether or not the Partnership has earnings,
whether or not there are funds legally available for the payment of such
distributions and whether or not such distributions are authorized or declared.
(c) Priority as to Distributions.
(i)     Except as provided in Sections 3(c)(ii) and 3(e) below, no distributions
shall be declared and paid or declared and set apart for payment, and no other
distribution of cash or other property may be declared and made, directly or
indirectly, on or with respect to any Parity Preferred Unit or Junior Unit as to
distributions for any period, nor shall any Junior Units or Parity Preferred
Units as to distributions and the distribution of assets upon the Partnership’s
liquidation, dissolution or winding up be redeemed, purchased or otherwise
acquired for any consideration, nor shall any funds be paid or made available
for a sinking fund for the redemption of such units, and no other distribution
of cash or other property may be made, directly or indirectly, on or with
respect thereto by the Partnership, unless full cumulative distributions on the
Series A Preferred Units for all past Distribution Periods shall have been or
contemporaneously are (i) declared and paid or (ii) declared and a sum
sufficient for the payment thereof is set apart for such payment.
(ii)     Except as provided in Sections 3(e) below, when distributions are not
paid in full (or declared and a sum sufficient for such full payment is not so
set apart) upon the Series A Preferred Units and any other Parity Preferred
Units as to distributions, all distributions declared upon the Series A
Preferred Units and such other classes or series of Parity Preferred Units as to
the payment of distributions (which, shall not include the redemption or
repurchase of units of any such class or




A-4

--------------------------------------------------------------------------------




series) shall be declared pro rata so that the amount of distributions declared
per Series A Preferred Unit and each Parity Preferred Unit of such other class
or series shall in all cases bear to each other the same ratio that accrued
distributions per Series A Preferred Unit and per Parity Preferred Unit of such
other class or series (which shall not include any accrual in respect of unpaid
distributions on such other class or series of Parity Preferred Units for prior
Distribution Periods if such other class or series of Parity Preferred Unit does
not have a cumulative distribution) bear to each other. No interest, or sum of
money in lieu of interest, shall be payable in respect of any distribution
payment or payments on the Series A Preferred Units which may be in arrears.
(d)     No Further Rights. The General Partner, in its capacity as holder of the
Series A Preferred Units, shall not be entitled to any distributions, whether
payable in cash, other property or otherwise, in excess of the full cumulative
distributions on the Series A Preferred Units as provided herein. Any
distribution payment made on the Series A Preferred Units shall first be
credited against the earliest accrued but unpaid distribution due with respect
to such Series A Preferred Units which remains payable. Accrued but unpaid
distributions on the Series A Preferred Units will accrue as of the Series A
Preferred Unit Distribution Payment Date on which they first become payable.
(e)     Notwithstanding the provisions of Section 3(c) and regardless of whether
distributions are paid in full (or declared and a sum sufficient for such full
payment is not so set apart) on the Series A Preferred Units or Parity Preferred
Units, as to distributions, for any or all Distribution Periods, the Partnership
shall not be prohibited or limited from (i) paying distributions on any
Partnership Units in Junior Units as to payment of distributions and the
distribution of assets upon the Partnership’s liquidation, dissolution and
winding up, (ii) converting or exchanging any Partnership Units for Junior Units
as to payment of distributions and the distribution of assets upon the
Partnership’s liquidation, dissolution and winding up, (iii) redeeming any
Partnership Units in connection with the acquisition of REIT Common Shares
pursuant to the provisions of Article VII of the declaration of trust of the
General Partner (the "Declaration of Trust") or any comparable provision of the
Declaration of Trust, or otherwise in order to ensure that the General Partner
remains qualified as a REIT, (iv) purchasing or exchanging Series A Preferred
Units or Parity Preferred Units in connection with the acquisition by the
General Partner of any REIT Series A Preferred Shares or other shares ranking on
parity with the REIT Series A Preferred Shares as to dividends or the
distribution of assets upon the General Partner’s liquidation, dissolution or
winding up ("REIT Parity Preferred Shares") pursuant to a purchase or exchange
offer made on the same terms to holders of all outstanding REIT Series A
Preferred Shares and REIT Parity Preferred Shares, provided that such redemption
or exchange shall comply with the requirements of Section 5 herein or (v)
redeeming Series A Preferred Units pursuant to Section 5 below.
Section 4.     Liquidation Proceeds.
(a)     Distributions. Upon any voluntary or involuntary liquidation,
dissolution or winding-up of the Partnership, subject to the preferential rights
of holders of any class or series of Partnership Interests of the Partnership
now or hereafter issued and outstanding, ranking senior to the Series A
Preferred Units with respect to liquidating distributions, and taking into
account the rights of holders of any Parity Preferred Units then outstanding,
the General Partner, as holder of the Series A Preferred Units, shall first be
entitled to receive the stated value of $25 per Series A




A-5

--------------------------------------------------------------------------------




Preferred Unit, plus any accrued and unpaid Series A Priority Return, and then
distributions shall be made in accordance with Article 13 of the Partnership
Agreement.
(b)     Notice. Written notice of any such voluntary or involuntary liquidation,
dissolution or winding-up of the Partnership, stating the payment date or dates
when, and the place or places where, the amounts distributable in such
circumstances shall be payable, shall be given by the General Partner pursuant
to Section 13.5 of the Partnership Agreement.
(c)     No Further Rights. After payment of the full amount of the liquidating
distributions to which it is entitled, the General Partner, as holder of the
Series A Preferred Units, will have no right or claim to any of the remaining
assets of the Partnership.
(d)     Consolidation, Merger or Certain Other Transactions. The voluntary sale,
conveyance, lease, exchange or transfer (for cash, shares, securities or other
consideration) of all or substantially all of the property or assets of the
Partnership to, or the consolidation or merger or other business combination of
the Partnership with or into, any corporation, trust or other entity (or of any
corporation, trust or other entity with or into the Partnership) shall not be
deemed to constitute a liquidation, dissolution or winding-up of the
Partnership.
Section 5.     Redemption. If the General Partner elects to redeem or otherwise
repurchase any of the REIT Series A Preferred Shares or REIT Parity Preferred
Shares in accordance with the terms of the Series A Articles Supplementary or
any articles supplementary governing REIT Parity Preferred Shares, the
Partnership shall, on the date set for redemption or repurchase of such REIT
Series A Preferred Shares or REIT Parity Preferred Shares, redeem or repurchase
an equal number of Series A Preferred Units or Parity Preferred Units held by
the General Partner upon the same terms and for the same price per unit as such
shares are redeemed or repurchased.
Section 6.     Rank. The Series A Preferred Units will, with respect to
distribution rights and rights upon voluntary or involuntary liquidation,
dissolution or winding-up of the Partnership, rank (a) senior to the OP Units,
LTIP Units, and all other Partnership Units the terms of which provide that such
Partnership Units shall rank junior to the Series A Preferred Units as to
distributions and rights upon voluntary or involuntary liquidation, dissolution
or winding-up of the Partnership; (b) on parity with all Parity Preferred Units;
and (c) junior to all Partnership Units the terms of which provide that such
Partnership Units shall rank senior to the Series A Preferred Units as to
distributions and rights upon voluntary or involuntary liquidation, winding-up
or dissolution of the Partnership. The Series A Preferred Units will also rank
junior in right of payment to the Partnership's existing and future debt
obligations.
Section 7.     Voting Rights. The General Partner shall not have any voting or
consent rights in respect of its partnership interest represented by the Series
A Preferred Units.
Section 8.     Transfer Restrictions. The Series A Preferred Units shall not be
transferable except in accordance with Article XI of the Partnership Agreement.
Section 9.     Conversion. In the event of a conversion of REIT Series A
Preferred Shares into REIT Common Shares at the option of the holders of REIT
Series A Preferred Shares pursuant to




A-6

--------------------------------------------------------------------------------




the terms of the Series A Articles Supplementary, then, upon such conversion ,
the Partnership shall convert an equal whole number of Series A Preferred Units
into OP Units equal to the number of REIT Common Shares into which such REIT
Series A Preferred Shares were converted. In the event of a conversion of REIT
Series A Preferred Shares into REIT Common Shares, (a) to the extent the General
Partner is required to pay cash in lieu of fractional REIT Common Shares
pursuant to the Series A Articles Supplementary in connection with such
conversion, the Partnership shall distribute an equal amount of cash to the
General Partner; and (b) to the extent the General Partner receives cash
proceeds in addition to the REIT Series A Preferred Shares tendered for
conversion, the General Partner shall contribute such proceeds to the
Partnership.
Section 10.     No Sinking Fund. No sinking fund shall be established for the
retirement or redemption of Series A Preferred Units.






A-7